DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-18 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) in view of Zhai et al. (Mol. Pharmaceutics 2015, 12, 2142-2150) and in further view of Sun et al. (Theranostics 2014, 4, 778-786).
Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) discloses two new tumor-angiogenesis PET tracers 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 for in vivo use (abstract). 

    PNG
    media_image1.png
    243
    435
    media_image1.png
    Greyscale

The 68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 tracers were administered to nude mice bearing either human glioblastoma or human neuroendocrine xenograft tumors and are promising candidates for PET imaging of integrin αvβ3 positive tumor cells (abstract; p260, left column, first paragraph; p266-267, 5. Conclusion). Integrin αvβ3 is a specific target for neo-angiogenesis, due to its role in the tumor growth and metastasis (p259, 1. Introduction). The mice were scanned statically with both the 68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 tracers. PET scans were performed 1,2 and 4 hours after tail-vein injection (p261, 2.5.1. Imaging experiments; p262, 3.3. Small animal PET; Fig. 5). 
The tracers can be used as PET tracers for imaging of neo-angiogenesis (abstract; p265, 4. Discussion; p267, last paragraph) and for future use in PET imaging in humans (abstract; p267, last paragraph).  
The imaging of the disclosure encompasses the imaging cancer of the instant claims and encompasses the location of the compound and angiogenesis related diseases of the instant claims
The PET imaging system of the disclosure encompasses the PET imaging system of the instant claims.
The neuroendocrine xenograft tumors of the disclosure encompass the neuroendocrine tumors of the instant claims.

    PNG
    media_image2.png
    300
    533
    media_image2.png
    Greyscale
, imaging a human or detecting progression of angiogenesis after myocardial infarction or in response to angiogenic therapy.
Zhai et al. (Mol. Pharmaceutics 2015, 12, 2142-2150) discloses the targeting properties of RGD conjugates to αvβ3 integrin and their use for PET imaging (abstract). The RGD ligands include 
    PNG
    media_image3.png
    208
    160
    media_image3.png
    Greyscale
 (Figure 1) which bind to αvβ3 integrin that are expressed during angiogenesis (p2143, left column, first full paragraph). The conjugates are promising as an angiogenesis PET tracer in humans (abstract). 
Sun et al. (Theranostics 2014, 4, 778-786) discloses the compounds 68Ga-PRGD2 PET/CT αvβ3 integrin imaging agents of myocardial infarction and stroke (title; abstract). Myocardial infarction and stroke have been found to be associated with elevated expression of αvβ3 integrin (abstract). The 68Ga-PRGD2 is used to evaluate repair post-MI and post-stroke patients via PET (abstract; p785, Conclusion). Patients were injected with 68Ga-PRGD2 and underwent PET/CT scans after 30 mins (abstract; p781, Results; Figure 1; Figure 2; p782, 68Ga-PRGD2 PET/CT in evaluation of stroke). The subjects are examined to quantify the angiogenesis in vivo (p779, left column, first and second paragraphs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the linker (circled) of Oxboel et al.

    PNG
    media_image4.png
    243
    435
    media_image4.png
    Greyscale
 with a linker of the instant claims 
    PNG
    media_image2.png
    300
    533
    media_image2.png
    Greyscale
as Zhai et al. teaches of RGD ligands
    PNG
    media_image5.png
    208
    165
    media_image5.png
    Greyscale
 which bind to αvβ3 integrin that are expressed during angiogenesis and therefore, the amide moiety is not required for binding of RGD ligands to αvβ3 integrin for imaging tumor angiogenesis via PET. 
68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 derivative tracers in a human subject as Oxboel et al. teaches of future use of 68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 tracers in PET imaging in humans, Zhai et al. teaches of RGD ligand PET tracers for potential use in PET imaging in humans and Sun et al. teaches of the injection of 68Ga-PRGD2 PET/CT αvβ3 integrin imaging agents into humans for imaging angiogenic response to myocardial infarction and examine the progression of angiogenesis in vivo. 

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MELISSA J PERREIRA/Examiner, Art Unit 1618